NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CEFERINO GERONIMO,                               No.   19-71035

                Petitioner,                      Agency No. A088-762-860

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Ceferino Geronimo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Geronimo

failed to establish the harm he experienced in Guatemala was on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”). In

addition, substantial evidence supports the agency’s conclusion that Geronimo

failed to establish a likelihood of future persecution. See Nagoulko v. INS, 333

F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”).

       The BIA did not err in declining to consider Geronimo’s arguments

regarding a social group that were not timely proposed to the IJ. See Honcharov v.

Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not err in declining to consider

argument raised for the first time on appeal); Matter of W-Y-C- & H-O-B-, 27 I. &


                                           2                                  19-71035
N. Dec. 189, 190-91 (BIA 2018) (where the IJ did not have an opportunity to make

relevant factual findings, the BIA cannot do so in the first instance on appeal).

        Thus, Geronimo’s withholding of removal claim fails.

        Substantial evidence also supports the agency’s denial of CAT relief because

Geronimo failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Guatemala. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v. Holder,

600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and crime

in petitioner’s home country was insufficient to meet standard for CAT relief).

        Geronimo’s motion for a stay of removal (Docket Entry No. 1) is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                          3                                    19-71035